Exhibit 10.1

 

MQ ASSOCIATES, INC.

 

2003 STOCK OPTION PLAN

 

1.                                      Purpose.

 

The purpose of the MQ Associates, Inc. 2003 Stock Option Plan (the “Plan”) is to
provide an incentive to certain employees of MQ Associates, Inc., a Delaware
corporation (the “Company”), and of the Company’s subsidiaries and affiliates
(the Company and its subsidiaries and affiliates are referred to collectively as
“MedQuest”) by granting such employees: (i) incentive stock options (“ISOs”),
within the meaning of Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”), and (ii) options that are not ISOs (“NQSOs”), in either
case to acquire shares of the Company’s common stock, par value $0.001 per share
(“Shares” of “Stock”).  Collectively, ISOs and NQSOs granted under the Plan are
referred to herein as “Options.”

 

2.                                    Effective Date and Term of the Plan.

 

The Plan is effective as of January 1, 2003 (the “Effective Date”).  Subject to
Sections 10 and 12 below, the Plan shall continue in effect from the Effective
Date until the day before the tenth anniversary of the Effective Date (the
“Termination Date”).  In no event shall any Options be granted under the Plan
after the Termination Date.  Options granted prior to the Termination Date shall
remain in effect until their exercise, surrender, cancellation or expiration in
accordance with their terms and the terms of the Plan.  It is acknowledged that
the terms of the Plan shall continue in effect after the Termination Date for so
long as is necessary to the enforcement of the rights and obligations of the
Company and any Optionee under the Plan or any Option.

 

--------------------------------------------------------------------------------


 

3.                                      Stock Subject to the Plan.

 

(a)                                  Subject to adjustment as provided in
Section 10 below, the aggregate number of Shares subject to Options granted
under the Plan shall not exceed Sixteen Million Nine Hundred Ninety-Nine
Thousand Nine Hundred and Ninety-Nine (16,999,999) (the “Total Authorized
Shares”); provided, however, that only Top-Off Options (as defined in Section 11
below) may be granted with respect to Five Million Five Hundred Fifty-Five
Thousand Five Hundred and Fifty-Five (5,555,555) of the Total Authorized Shares,
such that, prior to Conversion as described in Section 11, the aggregate number
of Shares subject to Options granted under the Plan shall not exceed Eleven
Million Four Hundred Forty-Four Thousand Four Hundred and Forty-Four
(11,444,444) (the “Pre-Conversion Total Authorized Shares”).

 

(b)                                  Shares subject to Options that for any
reason expire, or are canceled, terminated, forfeited or otherwise settled
without the issuance of such Shares shall again be available for award under the
Plan, subject to the limitation set forth in Subsection (a) above.

 

(c)                                Shares issued upon exercise of Options may
consist, in whole or in part, of Shares held in treasury or authorized but
unissued Shares not reserved for any other purpose.

 

(d)                                  Shares issued upon the exercise of Options
shall be fully paid and nonassessable.

 

(e)                                  Unless otherwise determined by the
Committee, no Option shall be exercisable with respect to any fractional Shares.

 

4.                                      Administration of the Plan.

 

(a)                                  Committee.  The Plan shall be administered
by the Company’s Board of Directors (the “Board”) or a committee thereof (the
Board or committee is hereinafter referred to as the  “Committee”).  The
Committee shall at all times consist of at least two members, each of whom shall
be a Director who is a “non-employee director” within the meaning of Rule
16(b)-3 promulgated by the Securities Exchange Commission under the Securities
and

 

2

--------------------------------------------------------------------------------


 

Exchange Act of 1934, as amended,  and, if necessary for any Options to qualify
for any tax or other material benefit to Optionees under applicable regulations
under Section 162(m) of the Code, each shall be an “outside director” (as
defined in applicable regulations).  The Committee shall be appointed by, and
serve at the pleasure of, the Board.

 

(b)                                  Authority.  Subject to the specific
limitations and restrictions set forth in the Plan, the Committee shall have the
authority: (i) to grant ISOs to employees who the Committee determines are key
to the success of MedQuest (“Key Employees”); (ii) to grant NQSOs to such
employees as the Committee shall select (the grantee of an ISO or NQSO is
hereinafter referred to as an “Optionee”); (iii) to make all determinations
necessary or desirable for the administration of the Plan including, within any
applicable limits specifically set out in the Plan, the number of Shares that
may be subject to Options, the Option Price, and the period during which an
Optionee must remain an employee of Medquest prior to the exercise of an Option;
(iv) to construe the terms of the Option Agreements and the Plan; (v) to
prescribe, amend and rescind rules and regulations relating to the Plan; (vi) to
determine the terms and provisions of the Option Agreements, which need not be
the same, (vii) to correct any defect, supply any omission or reconcile any
inconsistency in the Plan or in any Option Agreement in any manner that the
Committee deems necessary or desirable; (viii) to amend the terms of any Option,
subject to the provisions of the Plan; (ix) to grant to Optionees in exchange
for their surrender of Options, new Options containing such other terms and
conditions as the Committee shall determine; and (x) to make other
determinations in the judgment of the Committee necessary or appropriate for the
administration of the Plan.  Any interpretation or decision of the Committee
shall be final and conclusive.  Nothing in this Section 4(b) shall give the
Committee the right to increase the Total Authorized Shares or the
Pre-Conversion Total Authorized Shares (except as provided in Section 10 below),
to extend the term of the Plan, or

 

3

--------------------------------------------------------------------------------


 

to extend the period during which any ISO may be exercised beyond ten years from
the Grant Date.

 

(c)                                  Liability/Protection.  No member of the
Committee shall be liable to any person for any action taken or omitted in
connection with the interpretation or administration of the Plan.  Service as a
member of the Committee shall constitute service as a member of the Board, so
that members of the Committee shall be entitled to indemnification for their
service on the Committee to the full extent provided for service as members of
the Board.

 

5.                                      Option Grants.

 

(a)                                  Option Agreement.  The Committee shall,
subject to the terms of the Plan,  have sole authority to determine the
employees to whom Options shall be granted under the Plan and the terms and
conditions of such Options.  Each Option granted under the Plan shall be
evidenced by a stock option agreement (each, an “Option Agreement”).  Each
Option Agreement shall be subject to the terms and conditions of the Plan and
may contain additional terms and conditions (which may vary from Optionee to
Optionee) not inconsistent with the Plan, as the Committee may deem necessary or
desirable.   Unless the Committee determines otherwise at the time of any grant,
each Option Agreement shall be in substantially the form attached hereto as
Exhibit A.

 

(b)                                  Option Price.  The price at which a Share
may be purchased upon exercise of an Option (the “Option Price”) shall be
determined by the Committee at the time the Option is granted, and shall be
specified in the applicable Option Agreement.  The Option Price shall not be
less than (i) in the case of an ISO granted to a Key Employee who, at the time
of the grant, is not a Ten Percent Shareholder, as defined below, one hundred
percent (100%) of the Fair Market Value of a Share on the date the Option is
granted (the “Grant Date”); (ii) in the case of an ISO granted to a Key Employee
who, at the time of grant, owns stock representing more than ten

 

4

--------------------------------------------------------------------------------


 

percent of the total combined voting power of all classes of stock of the
Company or of any subsidiary (a “Ten Percent Shareholder”), one hundred and ten
percent (110%) of the Fair Market Value on the Grant Date; or (iii) in the case
of a NQSO, the price determined by the Committee.  Unless the Committee
determines otherwise at the time of an Option is granted and except as otherwise
required under clause (ii) of this Section 5(b) above, the Option Price shall be
the Fair Market Value of a Share on the Grant Date.  “Fair Market Value” means,
as of any date, the fair market value of a Share as determined by the Committee
in accordance with any reasonable method of valuation consistent with applicable
requirements of the Internal Revenue Code of 1986, as amended (the “Code”),
including, as applicable, the provisions of Section 422(c)(8) of the Code.  The
Option Price shall be subject to adjustment in accordance with Section 10 hereof
and shall be paid in cash, by certified or bank check, in Shares of Stock that
have been held by the Optionee for at least six (6) months prior to the date of
exercise or for such other period as the Committee may determine, or in such
other form of payment as the Committee, in its discretion may allow, to the
extent consistent with any applicable requirements of the Code.  After the
Registration Date, the Company will make available a procedure for, and will
permit, broker assisted “cashless” exercise of Options to the extent permitted
by applicable law.  As used herein, the term “Registration Date” means the first
day on which an offering of any Share of Stock is registered for sale to the
public under the Securities Act of 1933, as amended.

 

(c)                                  Number of Shares.  Each Option Agreement
shall specify the number of Shares subject thereto.

 

(d)                                  Option Term.  The Committee shall determine
the term of each Option (the “Option Term”); provided that no Option Term shall
extend for a period continuing beyond ten (10) years from the Grant Date.

 

5

--------------------------------------------------------------------------------


 

6.                                      Exercise of Options.

 

Subject to applicable law and the terms and conditions of the Plan, an Option
granted under the Plan shall be exercisable at such time, or times, upon the
occurrence of such event or events, for such period or periods, in such amount
or amounts, and upon the satisfaction of such terms and conditions including,
without limitation, terms and conditions relating to notice of exercise, the
date the Option is deemed exercised, delivery and transferability of Shares and
withholding of taxes, as the Committee shall may specify in the Option
Agreement.  It is understood that if any Option or Options that are intended to
be treated as ISOs become exercisable by any single Optionee for the first time
during any calendar year with respect to Option Shares the aggregate Fair Market
Value (as determined on the Grant Date) of the which exceeds One Hundred
Thousand Dollars ($100,000), under current tax law ISO treatment may be
available only with respect to that portion of the Option or Options that
relates to the number of Option Shares having an aggregate Fair Market Value
that does not exceed One Hundred Thousand Dollars (as determined on the Grant
Date), and the excess portion of the Option or Options shall instead be treated
as an NQO or NQOs.

 

7.                                      Expiration of Options.

 

Any unexercised Options shall automatically and without notice expire upon the
first to occur of the following:

 

(a)                                  the tenth anniversary of the Grant Date, or
such earlier date as may be specified in the applicable Option Agreement; or

 

(b)                                  upon termination of the Optionee’s
employment with MedQuest, except to the extent otherwise specified in the
applicable Option Agreement or as determined by the Committee.  Notwithstanding
anything to the contrary herein or in any Option Agreement, in no event shall
any ISO be exercisable after (x) in the case of any ISO granted to a Ten Percent

 

6

--------------------------------------------------------------------------------


 

Stockholder, the fifth anniversary of the Grant Date and (y) in the case of any
other ISO, the tenth anniversary of the Grant Date.

 

8.                                      Non-Transferability of Options.

 

(a)                                  Except as otherwise provided in any
applicable Option Agreement, no Option granted under the Plan shall be
transferable by any Optionee other than by will or the laws of descent or
distribution.  Except as otherwise provided in any applicable Option Agreement,
during the lifetime of an Optionee, an Option shall be exercisable only by the
Optionee.  Except as otherwise determined by the Committee, any attempt to
transfer, assign, pledge, hypothecate, or otherwise dispose of, or to subject to
execution, attachment or similar process, any Option other than as permitted
above or in the applicable Option Agreement shall be null and void and of no
effect, and shall result in termination of the Option and forfeiture of all
rights with respect thereto.

 

(b)                                  The Company may require that any Optionee,
as a condition to exercise of any Option, give written assurances in substance
and form satisfactory to the Company to the effect that he or she is acquiring
the Stock subject to the Option for his or her own account for investment and
not with any present intention of selling or otherwise distributing the same,
and to such other effects as the Company deems necessary or appropriate in order
to comply with applicable Federal and state securities laws.

 

(c)                                  Notwithstanding anything to the contrary in
the Plan or in any Option Agreement,  no Option may be exercised and no Shares
or certificates representing Shares shall be issued if, in the judgment of the
Committee, such exercise or issuance would constitute a violation of any state
or Federal law or the rules or regulations of any governmental regulatory body
or any securities exchange.  If, at any time, counsel to the Company determines
that the Shares must be listed, registered or otherwise qualified on any
securities exchange or under any

 

7

--------------------------------------------------------------------------------


 

state or Federal law, or that the consent or approval of any governmental or
regulatory body is necessary as a condition of, or in connection with the
issuance or purchase of Shares pursuant to any Option, the Option may not be
exercised, in whole or in part, unless and until all required listings,
registrations, qualifications, consents and approvals have been effected or
obtained on conditions acceptable to the Board.  Nothing herein shall be deemed
to require the Company to apply for or to obtain any such listing, registration,
qualification, consent or approval.

 

9.                                      No Special Rights.

 

No Optionee shall have any voting or other rights as a stockholder of the
Company with respect to any Shares covered by an Option until exercise of the
Option and issuance of a certificate or certificates to the Optionee for such
Shares.  Nothing herein or in any Option Agreement shall confer on any Optionee
any right to continued employment with MedQuest or interfere in any way with the
rights of MedQuest to terminate such employment at any time.

 

10.                               Adjustments for Change in Capital Structure
and Special Transactions.

 

(a)                                  Recapitalization, etc.  In the event of a
stock dividend, stock split or recapitalization or a corporate reorganization in
which the Company is a surviving corporation, including without limitation a
merger, consolidation, split-up or spin-off or a liquidation or distribution of
securities or assets other than cash dividends (a “Restructuring Event”), the
number or kinds of Shares subject to the Plan or to any Option previously
granted, and the Option Price, shall be adjusted by the Committee as it
reasonably determines is consistent with the purposes of the Plan to reflect
such Restructuring Event.

 

(b)                                  Special Transactions.  In the event of a
merger, consolidation or other form of reorganization of the Company with or
into another corporation (other than a merger, consolidation or other form of
reorganization in which the Company is the surviving

 

8

--------------------------------------------------------------------------------


 

corporation), a sale or transfer of all or substantially all of the assets of
the Company or a tender or exchange offer made by any corporation, person or
entity, other than an offer made by the Company (a “Special Transaction”), the
Committee, either before or after the merger, consolidation or other form of
reorganization, may take such action as it reasonably determines is consistent
with the purposes of the Plan with respect to the number or kinds of Shares
subject to the Plan or any Option under the Plan.  Such action by the Committee
may include (but shall not be limited to) the following:

 

(i)                                    accelerating the full exercisability of
an Option during such period as the Committee shall prescribe following the
public announcement of such Special Transaction;

 

(ii)                                cancelling the portion of any Option that
has not become exercisable and is not scheduled to become exercisable prior to
the date the Special Transaction;

 

(iii)                            permitting any Optionee, at his or her election
and within any time period as the Committee may prescribe, to surrender Options
(or any portion thereof) in exchange for  cash payment in an amount and in a
manner determined by the Committee; or

 

(iv)  requiring any Optionee, at any time prescribed by the Committee, to
surrender Options (or any portion thereof) (A) in exchange for cash payment as
described in clause (iii) above, provided in such case, that cash payment shall
be in an amount per Option equal to the difference between the Option Price and
the Fair Market Value as of the date of surrender or such other amount as the
Committee may determine, or (B) in exchange for and, if necessary, subject to
shareholder approval of a substitute Option or other award issued by the
corporation surviving such Special Transaction or acquiring the Company’s
assets, which the Committee, in the good faith

 

9

--------------------------------------------------------------------------------


 

exercise of its business judgment, determines to have a value substantially
equivalent to the value of the Options surrendered.

 

11.                               Top-Off Option Grants Upon Conversion of
Preferred Equity.

 

Upon conversion of any of the Company’s Preferred Stock into Common Stock
pursuant to the Company’s Certificate of Incorporation, as amended and restated
and in effect from time to time (“Conversion”), each Covered Optionee (defined
below) shall be granted an additional Option (a “Top-Off Option”) with respect
to that number of Option Shares that, when combined with the total number of
Option Shares covered by Options previously granted to such Covered Optionee,
shall bear the same proportion to the total number of Shares of Common Stock
outstanding immediately after Conversion as the number of Option Shares covered
by all Options previously granted to such Covered Optionee bears to the number
of Shares of Common Stock Outstanding immediately prior to Conversion.  Each
Top-Off Option (i) shall have an Option Price equal to the Fair Market Value of
the Option Shares on the date of grant of the Top-Off Option, (ii) shall have an
Option Term expiring on the expiration date of the Original Option (defined
below), (iii) shall be exercisable at any time to the same extent that the
Original Option is exercisable, and (iv) shall otherwise have the same terms and
conditions as the first Option granted to such Covered Optionee under the Plan
(the “Original Option”).  For Example, if an Optionee were granted an Option in
the form attached to this Plan as Exhibit A with respect to 100 Option Shares on
January 1, 2003 when 1,000,000 Shares of the Common Stock were outstanding and
on January 1, 2005 Preferred Stock of the Company were converted into 100,000
Shares of Common Stock such that 1,100,000 Shares of Common Stock were then
outstanding, then on January 1, 2005, such Optionee would receive a Top-Off
Option having an exercise price equal to the Fair Market Value of the Common
Stock on January 1, 2005 with respect to 10 Option Shares, and the Top-Off
Option (i) would be exercisable with respect to

 

10

--------------------------------------------------------------------------------


 

2/5ths of the Option Shares on January 1, 2005, (ii) would be scheduled to
become exercisable with respect to all Option Shares on the January 1, 2008, 
and (iii) would be scheduled to expire immediately prior to January 1, 2013.  As
used herein, the term “Covered Optionee” means any Optionee whose Option
Agreement expressly states that the Optionee shall be a Covered Optionee under
this Section 11.

 

12.                               Amendment. Suspension or Termination of the
Plan.

 

The Committee may, at any time, amend, suspend or terminate the Plan or any part
thereof, including without limitation, any and all parts the Option granted
under the Plan, in such manner as the Committee deems necessary or desirable;
provided that no such action may be taken which would impair the rights of any
Optionee with respect to any Option previously granted under the Plan without
the Optionee’s consent.

 

13.                               Stockholders Agreement.

 

Unless otherwise determined by the Committee, on or before the date any Optionee
will exercise any Option under the Plan, he or she shall become a party to the
MQ Associates, Inc. Employee Stockholders Agreement, a copy of which is attached
hereto as Exhibit B (as amended, the “Stockholders Agreement”), which
Stockholders Agreement provides, among other things, for certain restrictions on
the transfer of Shares acquired pursuant to any Option granted under the Plan
(“Option Shares”).

 

14.                               Governing Law.

 

The Plan shall be governed by the laws of the State of Delaware without regard
to its conflict of laws principles.  In case any one or more of the provisions
contained herein are for any reason deemed to be invalid, illegal or
unenforceable in any respect by a judicial body having jurisdiction, such
illegality, invalidity or unenforceability shall not effect any other

 

11

--------------------------------------------------------------------------------


 

provision of this Plan, and this Plan shall be construed as if such invalid,
unenforceable or illegal provision had never been contained herein.

 

15.                               References.

 

References in the Plan to Optionee shall be deemed, where appropriate, to refer
to the beneficiary or legal representative of any Optionee who dies or is
determined to be physically or mentally incompetent.

 

MQ ASSOCIATES, INC.

 

 

 

 

 

 

 

 

By:

 

 

Effective Date: January 1, 2003

Name:

 

 

Title:

 

 

 

12

--------------------------------------------------------------------------------